Case 3:20-cv-08206-BRM-DEA Document 22 Filed 10/12/20 Page 1 of 2 PageID: 526




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

MOTIV GROUP, INC.,
                                                   Civil Action No. 3:20-cv-08206-BRM-DEA
                        Plaintiff,

                v.

CONTINENTAL CASUALTY COMPANY,

                        Defendant.

                          CONSENT ORDER TO TRANSFER VENUE

        THIS MATTER having come before the Court on the Motion of Defendant Continental

Casualty Company (“Defendant”) for an Order dismissing the Complaint pursuant to Rules

12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure, and Plaintiff Motiv Group, Inc.

(“Plaintiff”) having now determined that the U.S. District Court for the District of New Jersey

lacks jurisdiction over Defendant such that the parties now consent to a transfer of venue to the

U.S. District Court for the Central District of California1 and stipulate to the briefing schedule set

forth below, and the Court having found that good cause exists,

        IT IS on this _____
                       9th day of _______________,
                                    October        2020,

        ORDERED that this case is transferred to the U.S. District Court for the Central District

of California; and it is further

        ORDERED that Defendant’s Motion to Dismiss is hereby withdrawn; and it is further




1   Plaintiff believes this case, once transferred to the Central District of California, should be
considered a “related case” under C.D. Cal. L.R. 83-1.3.1(b) to the case of Kingray Inc. v.
Farmers Grp., Inc., No. 5:20-cv-00963-JGB-SP, pending before District Judge Bernal in the
Eastern Division of the Central District of California, in that both cases “call for determination of
the same or substantially related or similar questions of law and fact.” Defendant does not
believe that this is a “related case” to Kingray and further notes that Plaintiff is located in the
Western Division of the Central District of California, not the Eastern Division.
Case 3:20-cv-08206-BRM-DEA Document 22 Filed 10/12/20 Page 2 of 2 PageID: 527




        ORDERED that Defendant is hereby granted 21 days from the date the case is opened in

the US. District Court for the Central District of California to re-file its Motion to Dismiss; and it

is further

        ORDERED that Plaintiff’s opposition to Defendant’s motion, if any, shall be filed not

later than 21 days after the motion is filed by Defendant; and it is further

        ORDERED that Defendant’s reply to the motion, if any, shall be filed not later than 21

days after the opposition to the motion is filed by Plaintiff.


                                                   ____________________________________
                                                      ____
                                                        _______
                                                             _ _______________
                                                    HON.
                                                     ON BRIAN J.  J MARTINOTTI,
                                                                    MARTINO     U.S.D.J.


        The undersigned hereby apply for and consent to the entry of this Order:

For Plaintiff Motiv Group, Inc.:                    For Defendant Continental Casualty
                                                    Company:
 /s/ Lawrence E. Bathgate, II                        /s/ Craig R. Rygiel
Lawrence E. Bathgate, II, Esq.                      Craig R. Rygiel, Esq.
BATHGATE, WEGENER & WOLF, P.C.                      MOUND COTTON WOLLAN
1 Airport Road                                       & GREENGRASS LLP
Lakewood, NJ 08701                                  30A Vreeland Road
(732) 363-0666                                      Florham Park, NJ 07932
                                                    (973) 494-0600
